DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Drexler on 5 November 2021.

I.	Claims 1 and 11 have been amended as follows:

Regarding claim 1 – Line 4, add after “transmission bandwidth configuration”  -- ,  performing data transmission according to the transmission bandwidth configuration --.
Regarding claim 11 – Line 7, add after “transmission bandwidth configuration”  -- ,  performing data transmission according to the transmission bandwidth configuration --.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “configuring any one of at least one sub-band having a smallest sub-carrier interval at an outmost position of a transmission bandwidth configuration” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 – A radio resource configuration method, comprising: configuring a plurality of sub-bands within a channel bandwidth, and configuring any one of at least one sub-band having a smallest sub-carrier interval at an outmost position of a transmission bandwidth configuration, performing data transmission according to the transmission bandwidth configuration.
2.	Regarding claim 11 – A node, comprising: a processor, and a memory for storing instructions executable by the processor, wherein the processor is configured to: configure a plurality of sub-bands within a channel bandwidth, and configure any one of at least one sub-band having a smallest sub-carrier interval at an outmost position of a transmission bandwidth configuration, performing data transmission according to the transmission bandwidth configuration.

3.	Regarding claim 21 – A non-transitory storage medium, comprising a stored program, wherein the program is executed to perform the radio resource configuration method of claim 1.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-8, 11-16, and 21 are allowable over the prior art of record.

Conclusion

Claims 1-8, 11-16, and 21 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo

/John Pezzlo/
Primary Examiner, Art Unit 2465